Citation Nr: 1219942	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for postoperative residuals of an excision of a meningioma with blindness of the left eye and surgical scarring. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to February 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  

In February 2005 the Board remanded this claim to afford the Veteran an opportunity to have a hearing before a decision review officer (DRO) at the RO.  That hearing was held in September 2005.  

In a September 2006 decision the Board denied the Veteran's claim.  The Veteran's appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In April 2008 the parties filed a joint motion to vacate the Board's decision and remand the case for further development and readjudication (JMR).  The Court granted the motion.  

In August 2008 the Board remanded the case for additional development consistent with the joint motion.  In June 2009 the Board again remanded the case for further development.  Most recently, in July 2010, the Court remanded the case for additional development.  It has now been returned to the Board.  

The Veteran testified at a hearing before the undersigned Veteran's Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The preponderance of the most competent and relevant evidence shows that the Veteran's meningioma was not caused by a disease or injury that occurred during his military service.


CONCLUSION OF LAW

Postoperative residuals of an excision of a meningioma with blindness of the left eye and surgical scarring were neither incurred in nor aggravated by service, and a meningioma may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate form or completeness of the application.  VA notified the Veteran in January 2002, prior to the appealed from rating decision, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006 the Veteran was given notice of how disability ratings and effective dates are determined.  The case was most recently readjudicated on April 2011.  Additional materials were associated with the claims file after the April 2011 supplemental statement of the case.  However these materials were either duplicative or pertained to another claim and were not relevant to this claim.  

VA fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Several supplements to examinations were also obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Service connection

The Veteran contends that the meningioma that he developed was due to an in-service head injury.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including malignant tumors, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In several written statements and during his testimony at the RO and Board hearings, the Veteran related essentially the same sequence of events.  During the Korean War, in approximately August 1951, his unit advanced up a hill and met with enemy fire.  The Veteran stood behind a tree and kept firing his weapon as his comrades descended the hill.  A bullet came close by and may have hit the tree.  It knocked the Veteran's helmet off  and he fell.  This caused a small injury, sometimes described by the Veteran as a "scratch" on his head.  There was very little blood so Veteran was able to stop the bleeding using a handkerchief.  Eventually he obtained cover from some of his fellow soldiers and was able to make it down the hill.  He did not seek any medical treatment for his head injury because other members of his unit were more seriously injured.  

Several years later, around 1965, when he was back in the United States, he developed a problem being that his head would bleed when he got haircuts.  Eventually, at the urging of several other people including his commander, he went to the medical clinic at which point a small object was removed from his head which could have been a piece of shrapnel or a bone fragment.  This was done during lunch hour, but no record was kept of it.  However, several acquaintances of the Veteran from that time period corroborated his story that this occurred and remembered his problems with getting haircuts.  

After the object was removed from his head, the Veteran reportedly did not have any more problems with haircuts.  In 2001 the Veteran had a large meningioma removed from his cranium.  After the surgery, the Veteran lost sight in his left eye.  He was told that the meningioma had been developing for a very long time.  He reports being told by a doctor that the in service head injury could have caused the meningioma.  

Notably the Veteran is a combat Veteran so the presumption set forth in 38 U.S.C.A. § 1154 applies.  Since the Veteran's story is consistent with the circumstances and hardships of his service, the Board accepts that the Veteran received a head injury during his service in the Korean War, notwithstanding the lack of documentation of this.  The Board also finds that the Veteran's story about the events after the Korean War, when he had trouble with haircuts and had an object removed from his skull, is credible.  However, while the Board accepts the Veteran's story, this does not demonstrate a relationship between the Veteran's in-service head injury and the meningioma discovered decades later.  The Board notes that the combat presumption does not create a presumption of service connection for a combat Veteran's claimed disability; rather, it provides that the incurrence of an injury may be presumed if the combat Veteran's allegations of injury are consistent with the circumstances and conditions of his service. In Collette v. Brown, 82 F.3d 389 (1996), it was held that combat Veterans still needed to show that there was a nexus between their current disability and their service before service connection could be awarded. Id. at 392.

In support of his claim, the Veteran submitted two physician's statements and several journal articles.  In a January 2002 letter, one physician wrote that the Veteran had a large tumor on the left side of his brain at the base of the skull which was successfully excised.  The physician opined that he had no doubt that the tumor was slow growing and the Veteran had it for many years.  The physician did not estimate for how long the Veteran may have had the tumor.  

In May 2005 another physician wrote that he reviewed over 350 scientific journals and noted that one particular article said that the incidence of meningioma is increased after head injury.  Based on this, he certified that it was possible that the Veteran's meningioma was due to his head injury.  He did not indicate that it was at least as likely as not, only that it was "possible."  Hence, the opinion is speculative and of little probative value.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  The Veteran's representative also submitted or referenced various journal articles that indicated that the incidence of meningioma was higher in patients with head injuries or that contained case studies of persons who had head injuries and later developed meningiomas.

The Veteran had a VA examination in July 2003.  At that time, the examiner documented the Veteran's history and symptoms with respect to his meningioma.  He noted that the Veteran related that while he was in Korea he got a "scratch" on his head and his helmet blew off.  The appellant could not remember any loss of consciousness.  The examiner observed that the Veteran had a slow growing tumor which could have onset 20 to 50 years ago but there was no way to tell when.  The examiner found that there was no definite relationship between head trauma and meningioma.  This is a suspected relationship mostly based on the total cases in which meningioma will arise out of an area where there was previous trauma.  

The examiner noted that the Veteran could not identify the area of his head that was injured.  The examiner noted that the head injury described by the Veteran was rather trivial.  The examiner opined that even though he could not say that he knew for a fact that the head trauma could not have caused the meningioma, he would have to say based on (1) the fact that the relationship between head trauma in general and meningioma is still in question; (2) that the head trauma was still rather trivial in comparison to severe head traumas; and (3) we do not even know the precise location of the head trauma compared to where the meningioma started, that it was less likely than not that the head injury caused the meningioma.  

In the joint motion for remand the parties agreed that this opinion was inadequate because it did not acknowledge that the Veteran's head injury was more than a scratch because he had something removed from his head years later which had been causing bleeding during haircuts. 

The Veteran was reexamined in February 2009.  After reexamining the Veteran, the examiner restated his position that although there have been anecdotal reports of meningiomas arising out of head trauma, this has not been established as a definitive causative factor for meningioma.  Also, the Veteran still did not specify what portion of his head was injured in service.  Based on the head injury and the lack of a well-established relationship in medical literature, the examiner opined that the meningioma was less likely than not caused by or a result of the service related injury.  The Veteran also received a separate VA eye examination at that time but the provider of that examination did not give an opinion as to the etiology of the Veteran's meningioma. 

Another VA opinion was obtained in July 2009.  The examiner specifically noted that he read the Veteran's testimony about his head injury and the opinion of the Veteran's private physician that it was possible that the meningioma was caused by the in-service head trauma.  The examiner reiterated his opinion from the prior two examinations.  The relationship between head injuries and meningioma is uncertain.  To make a definitive statement that there is a relationship between a head injury and a meningioma is too strong a statement.  The examiner said that he agreed with the Veteran's private physician that it was possible that the meningioma was caused by the head injury because it has not been proven that there is no relationship between a head injury and a meningioma.  Both problems are extraordinarily common and even if there was felt to be a slightly higher incidence of meningioma in patients who had head injuries this relationship would be a tenuous one.  He restated his earlier opinions that even though it is possible that there is a relationship between the Veteran's head injury and the meningioma, the meningioma was less likely than not caused by or a result of the Veteran's head injury.  The opinion agreed with the Veteran's private physician that it is possible, but possible is different from probable or likely. 

In December 2009 the VA examiner reiterated, after reviewing journal articles referenced by the Veteran's representative, that the Veteran's head injury was less likely than not due to his head injury.  The examiner noted that there was a longstanding controversy about the relationship between head injuries and meningiomas.  There have been a large number of articles written on the subject, some of which were positive and some of which were negative. The problem with epidemiological studies is the retrospective nature of them and whether this association is accepted by the medical community.  At this point, that is open to question and at this point he did not think that a relationship had been established.  His reading of the literature in its totality is that the relationship between head injury and meningioma has not been firmly established.  

The examiner again reiterated his opinion that the Veteran's head injury did not cause his meningioma in February 2010 after reviewing another article submitted by the Veteran's representative.  The examiner noted that the study was of questionable validity and, even so, it was noted in the article that whether there was a causal relationship between the associations in the article was unclear.  

The examiner reiterated that there is still a controversy as far as the relationship between head injury and meningioma.  He also noted there was a second question of even if there is a small association between head injury and meningioma, are the majority of these cases of meningioma occurring spontaneously or secondary to head trauma and the article did not prove that, even if there is an association, that the majority of the cases would be due to head trauma.  To give an example, if disease X has an increase in incidence because of exposure to Y, but that increase is small, the majority of people who have disease X still do not have it because of exposure to Y and have it for some other reason.  Therefore, there would still be the question as to the association.

After reviewing a case study submitted by the Veteran's representative, the examiner again in January 2011 reiterated that it was less likely than not that the Veteran's meningioma was related to his head injury.  The examiner noted that case reports are still case reports and do not prove a causal relationship.  At this point the causal relationship was spelled out in his February 2010 note.  The logic behind the relationship is not changed by the presence of case reports.  He noted that there were other instances where case reports were incorrectly thought to prove causal relationships, such as a relationship between vaccinations and autism.  The relationship between meningioma and head trauma remains controversial.  As long as that is the case, his opinion still holds. 

While the Veteran's representative has submitted evidence that it is possible that there is a relationship between the Veteran's in service head trauma and his meningioma, that is not equivalent to a finding that it is at least as likely as not that such a causal relationship exists.  An opinion that a relationship is possible is too speculative to establish causation.  Additionally, while some journal articles tended to show an association between meningiomas and head injuries, the VA examiner noted that there was still controversy in the field about the validity of this relationship.  He also noted that even if a small association existed, that would still not necessarily mean that the Veteran's meningioma resulted from his head injury versus some other cause.  The only non-speculative medical opinion of record is that of the VA examiner, who reiterated his opinion several times that it was less likely than not that the Veteran's meningioma was caused by his in service head injury.  While the Veteran and his representative may believe that the in service head injury caused his meningioma, they lack the specialized expertise that is necessary to associate an in service head injury with a meningioma that was diagnosed decades later.

The Board acknowledges that the evidence shows that that the meningioma was slow growing and may have been present at least 50 years, which would be during his service.  However, the evidence also showed that while this was possible, nobody was able to accurately predict how long the meningioma had been present, whether it was 20 years or 50 years.  Again, the mere possibility that the meningioma was present in service is not enough to show that it at least as likely as not that was the case.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is, however, inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for postoperative residuals of an excision of a meningioma with blindness of the left eye and surgical scarring is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


